UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7496


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY LEWIS GLENN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:98-cr-00023-F-1)


Submitted:   April 27, 2010                   Decided:    May 11, 2010


Before WILKINSON and    NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Lewis Glenn, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony Lewis Glenn appeals from the district court’s

order granting his 18 U.S.C. § 3582 (2006) motion for a sentence

reduction       based          upon    the   crack       cocaine       amendments     to    the

Sentencing Guidelines.                 On appeal, Glenn asserts that, given the

changes    in    law       since      he   was   originally        sentenced,    the       court

should have recalculated his Guidelines range without certain

enhancements.          However, “proceedings under § 3582(c)(2) do not

constitute a full resentencing of the defendant. . . .                                 Rather,

§ 3582(c)(2) and U.S.S.G. § 1B1.10 are narrow provisions that

allow a limited reduction of sentence by the amount specified in

an    amendment,          while        prohibiting        a   complete      reevaluation.”

United     States         v.    Dunphy,      551 F.3d 247,     251-52   (4th       Cir.)

(internal quotation marks omitted), cert. denied, 129 S. Ct.
2401 (2009).         In addition, the district court may only consider

the    effect        of        the    retroactive        amendment,       not   any        other

sentencing      or     Guidelines          issues.        U.S.    Sentencing     Guidelines

Manual § 1B1.10, p.s., comment. (n.2) (2009).                             Accordingly, we

affirm.     We deny Glenn’s motion for appointment of counsel and

dispense     with         oral        argument     because       the    facts   and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    AFFIRMED

                                                   2